Citation Nr: 1224021	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO. 05-11 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 40 percent for the service-connected benign prostatic hypertrophy prior to August 3, 2010 and an evaluation in excess of 60 percent thereafter.

2. Entitlement to an initial disability evaluation in excess of 50 percent for the service-connected psychiatric disability to include panic disorder with agoraphobia and major depressive disorder. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from October 1970 to April 1972 and from September 1985 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the RO that granted service connection for an acquired psychiatric disorder and assigned an initial 30 percent evaluation and assigned an increased initial evaluation for the service-connected benign prostatic hypertrophy from noncompensable to 20 percent. 

A January 2010 rating decision increased the evaluation for the service-connected benign prostatic hypertrophy to 40 percent and his evaluation for the service-connected acquired psychiatric disability to 50 percent. Both increased evaluations were effective the date following separation from service. 

A December 2011 rating decision increased the evaluation for the service-connected benign prostatic hypertrophy to 60 percent disabling effective on August 3, 2010. 

The applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran has been assigned a total rating based upon individual unemployability (TDIU) by reason of service-connected effective on the day following the date of his separation from service. 

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal. The system contains VA medical records from August 2011 to November 2011. However, this evidence was specifically listed as being reviewed in the December 2011 Supplemental Statement of the Case (SSOC) and therefore the Board's adjudication of these claims does not result in prejudice to the Veteran. 

The Veteran testified at the RO by way of a videoconference hearing in April 2010 before the undersigned Veterans Law Judge. A copy of the transcript has been associated with the claims file. 

In July 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development. 



FINDINGS OF FACT

1. Prior to April 26, 2010, the service-connected benign prostatic hypertrophy is shown to have been manifested by urinary frequency with poor stream and post void dribbling.

2. Beginning on April 26, 2010, the service-connected benign prostatic hypertrophy is shown to be manifested by the need to wear absorbent materials that were changed between five and eight times per day. 

3. The service-connected psychiatric disability is shown to currently be manifested by mood swings, sleep disturbance, irritability, decreased energy, feelings of hopelessness and helplessness, isolation, anhedonia, impaired concentration, decreased motivation and decreased libido. 



CONCLUSIONS OF LAW

1. Prior to April 26, 2010, the criteria for the assignment of an evaluation in excess of 40 percent for the service-connected benign prostatic hypertrophy were not met. 38 U.S.C.A.§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.115a, 4.115b including Diagnostic Code 7527 (2011).

2. Beginning on April 26, 2010, the criteria for the assignment of a 60 percent evaluation for the service-connected benign prostatic hypertrophy are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.115a, 4.115b including Diagnostic Code 7527 (2011).

3. The criteria for the assignment of a disability evaluation in excess of 60 percent for the service-connected benign prostatic hypertrophy have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.115a including Diagnostic Code 7527 (2011).

4. The criteria for the assignment of a disability evaluation in excess of 50 percent for the service-connected acquired psychiatric disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 including Diagnostic Code 9434 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty  to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

This appeal arises from disagreement with initial evaluations following the grant of service connection. Once service connection is granted, the claims are substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id. There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in June 2003. Follow up letters were issued in August 2005 and March 2006. 

The August 2005 letter informed the Veteran that to substantiate a claim for an increased evaluation, he needed to show that it had increased in severity. 

The March 2006 letter provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

His claims were then readjudicated in the January 2010 and December 2011 SSOCs. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The duty to assist provisions of VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service private and VA medical treatment, Social Security Administration (SSA) records, and the transcript of his April 2010 hearing before the undersigned.

The RO provided the Veteran with VA genitourinary and mental disorders examinations in August 2010. They are adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

This case was remanded in July 2010 so that SSA records could be obtained and the Veteran could undergo VA examinations. For the reasons discussed above, the Board is satisfied that there was substantial compliance with its remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. 

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 


Increased Evaluation Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). 

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. 

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. 

The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). 

The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. 

Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). 

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). 

Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 

Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 



Entitlement to a Disability Evaluation in Excess of 40 Percent for Benign Prostatic Hypertrophy Prior to August 3, 2010

The Veteran contends that, prior to August 3, 2010, his benign prostatic hypertrophy was more severe than reflected by its 40 percent evaluation. Because his credible hearing testimony showed that he wore absorbent materials and changed them 5 to 6 times per day, his claim will be granted in part. 

The Veteran's benign prostatic hypertrophy is evaluated under Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, and postoperative residuals. 

38 C.F.R. § 4.115b. Diagnostic Code 7527 instructs the rater to evaluate the disability as voiding dysfunction or urinary tract infection, whichever is predominant. Id. 

In this case, the criteria for urinary tract infections are not favorable to the Veteran because the highest evaluation available is 30 percent. 38 C.F.R. § 4.115a. Therefore they will not be discussed. 

The criteria for voiding dysfunction state that a condition may be rated as urine leakage, frequency, or obstructed voiding. The criteria for urinary frequency provide a maximum evaluation of 40 percent. 

The criteria for obstructed voiding provide a maximum evaluation of 30 percent. The criteria for urine leakage provide a maximum evaluation of 60 percent and are therefore most favorable to the Veteran. Id. 

Under the criteria for urine leakage, a 40 percent evaluation is warranted when the condition requires the wearing of absorbent materials which must be changed 2 to 4 times per day. 

A 60 percent evaluation is warranted when the condition requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. 38 C.F.R. § 4.115a.

At his April 2004 VA examination, the Veteran reported having urinary frequency and poor stream. He described post voiding dribbling and nocturia and denied urinary incontinence. He noted being impotent for four years and having three urinary tract infections in the previous year. The use of absorbent materials was not discussed. 

Private medical records show that the Veteran had hematuria (blood in his urine) in June 2009 and a urinary tract infection in January 2010.

At his April 26, 2010 hearing before the Board, the Veteran testified that he cannot tell when his bladder is empty. He stated that he wore pads that he changed five to six times per day. 

The Veteran is competent to relate observable symptomatology such as how often he must change his absorbent materials. Further, the Board finds his testimony to be credible. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

In light of his credible testimony given on April 26, 2010, the Board finds that the criteria for a 60 percent evaluation based upon the criteria for urine leakage have been met and a 60 percent evaluation is granted for benign prostatic hypertrophy effective on April 26, 2010. To this extent, the appeal is granted. 

Prior to April 26, 2010, the medical and lay evidence of record does not address the use of absorbent materials or how often the Veteran needed to change them. 

Therefore, his disability did not meet the criteria for a 60 percent evaluation for urine leakage prior to April 26, 2010. To this extent, the appeal is denied. 


Entitlement to a Disability Evaluation in Excess of 60 Percent for Benign Prostatic Hypertrophy

As discussed, the Veteran's disability is evaluated at the maximum schedular evaluation available for voiding dysfunction. 38 C.F.R. § 4.115a, b. Therefore, the only way that he can be awarded a disability evaluation in excess of 60 percent is if an extraschedular evaluation is warranted. 

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

At his August 2010 VA examination, the Veteran stated that his daytime voiding interval was 12 times per day and eight times at night. He stated that he used eight absorbent materials each day. The examiner noted that the Veteran's "incontinence is severe and debilitating."  The manifestations of the Veteran's disability are not contemplated by the schedular criteria for voiding dysfunction. 

The manifestations of the Veteran's disability are contemplated by the schedular criteria based upon urine leakage and the need for the changing of absorbent materials. While the frequency exceeds the criteria listed for a 60 percent evaluation, the fact remains that urinary incontinence is specifically contemplated by the rating schedule. No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. 

In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 

In summary, the Board finds that the service-connected benign prostatic hypertrophy met the criteria for a 60 percent evaluation effective on April 26, 2010. 

Prior to that date, the overall disability picture did not meet or even come close to approaching the criteria for a 60 percent rating and therefore the Board may not stage his rating further. 38 C.F.R. § 4.7; Fenderson, 12 Vet. App. at 125-26. 

Lastly, the Veteran's disability is adequately contemplated by the rating schedule and therefore referral for extraschedular consideration is not in order. 


Entitlement to a Disability Evaluation in Excess of 50 Percent for an Acquired Psychiatric Disorder 

The Veteran contends that his psychiatric disorder is more severe than is reflected by its current 50 percent evaluation. Because his psychiatric disorder does not manifest in occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, his claim will be denied. 

The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA. 38 C.F.R. § 4.125. The Veteran's psychiatric disorder is currently rated under Diagnostic Code 9434, major depressive disorder. Psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130. 

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130.

The next higher rating of 70 percent is warranted when there is occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to symptoms such as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. Id. 

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. 38 C.F.R. § 3.102, Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam). 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual. 

Under the DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32). Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The VA treatment for his psychiatric disorder reflects that, at times, he experiences mood swings, sleep disturbance, irritability, decreased energy, feelings of hopelessness and helplessness, isolation, anhedonia, and impaired concentration. At its worst, his GAF score was 45 in March 2005, when he reported sleep disturbance, a feeling that someone was looking for him and was going to hurt him, and anhedonia. 

His VA treatment records include numerous reports from his therapy sessions from March 2005 to April 2011. His GAF scores have ranged from 45 to 60, with improvement in symptoms beginning in June 2008 when the Veteran's therapist noted that he was "quite stable after a year of individual therapy...[t]his is a very intelligent man who knows how to cope with his negative symptoms and needs to continue implementing learned coping skills." A GAF of 60 was assigned.

Throughout his treatment, the Veteran has consistently been well dressed and well groomed and has had no instances of poor personal hygiene or dishevelment. 

Over the years, his judgment and insight have improved. In March 2005, his therapist noted that his insight was superficial and limited, and that his judgment was fair but impulsive with minimal provocation. In May 2005 and November 2005, his judgment and insight were noted to be "fair."From June 2007 onwards, his judgment and insight were consistently reported as good.   

The Veteran has consistently denied homicidal ideation. With the exception of his August 2010 examination, he denied suicidal ideation. In August 2010, he reported feelings of hopelessness and past thoughts of suicide. He stated that he had not attempted suicide and although he had suicidal thoughts in the past, he did not have current suicidal ideation. 

The Veteran experiences mood disturbance. In March 2005, he reported mood swings, sadness, and irritability. In May 2005 he reported irritability. In July 2005 his mood was stable. In November 2005 he had increased anxiety. In June 2007 his mood was mildly depressed. In October 2007 his mood was "more down than before."  In June 2008 and August 2008 his mood was depressed. In August 2010 his mood was "a bit down." In January 2011, his mood was noted to have improved. In April 2011 his memory was good. 

The Veteran's speech and thought processes have consistently been normal. He has always been oriented as to person, place, time, and date. He reported impaired concentration in March 2005. 

Since then, his VA treatment records have noted that his concentration and memory were good. In contrast, in August 2006, Dr. K. B., the psychologist who examined the Veteran in conjunction with his SSA claim, noted that the Veteran had moderate to moderately severe limitations with respect to memory and concentration. 

At his April 2010 hearing, he testified that he had memory loss, needed to be reminded to pay his bills, and made a lot of notes on his calendar to help him remember things. 

The Veteran experiences panic attacks. At his April 2010 hearing he stated that he used to have them "mostly every day," unless he kept to himself and took his medication, in which case they were less frequent. At his April 2004 and August 2010 VA examinations,  he reported panic attacks three to four times a week. 

The Veteran has consistently denied audiovisual hallucinations with the exception of his August 2010 VA examination wherein he stated that he occasionally saw shadows or flashes at night and heard a voice and ringing in his ears. 

The Veteran underwent VA examinations in April 2004 and August 2010. In April 2004, the Veteran reported that he had panic attacks three to four times per week, but recently they had decreased to one to two times per week. The examiner noted that the Veteran had mild agoraphobia symptoms that had resolved. 

The Veteran reported persistent mood disturbance, sleep disturbance, anhedonia, low energy, and decreased libido. He was alert and oriented with adequate insight. His affect was blunted. He paid adequate attention and his immediate, recent, and remote memory was within normal limits. 

The examiner diagnosed him with panic disorder with agoraphobia and assigned a GAF score of 58. The examiner concluded that the Veteran's overall level of disability was mild to moderate impairment in social and occupational functioning. 

In August 2010, the Veteran reported that he was doing better with regular appointments and that he did not like to wait a long time between appointments. He stated that he slept better when he took medication, but that he still had nightmares. He reported flashbacks, irritability, isolation, hyper vigilance, and feeling depressed at times. He stated that he tried to remain positive. He felt helpless at times because of his physical limitations. He attended counseling and group therapy and reported a mild remission of symptoms as a result of treatment. He described his sleep disturbance as difficulty falling asleep and staying asleep; he got three to five hours of sleep at night, but sometimes did not sleep at all. He denied suicide attempts and physical violence. He reported excessive anxiety and worry over his ability to help his family. He reported problems with concentration that he believed had become worse. 

The examiner diagnosed him with panic disorder with agoraphobia and major depressive disorder and assigned a GAF score of 51. The examiner concluded that the Veteran had moderate to severe occupational and social functioning. 

The Veteran has been married to his wife for over 40 years and has two children who visit and help take care of him. He also reported having three close friends in August 2010. This demonstrates that he is able to establish and maintain effective relationships.

Overall, the Veteran's psychiatric disorder more closely approximates the criteria for a 50 percent evaluation. Although he reported experiencing suicidal ideation in the past, he has consistently denied it and has never reported a plan or an attempt. He experiences depressed mood but does not perform obsessive rituals that impair his routine activities. His speech and thought content have consistently been within normal limits. Although he experiences panic attacks three to four times per week, he does not live in a state of near-continuous panic or depression that prevents him from functioning independently. 

There is no evidence that he has ever been spatially disoriented or neglected his personal appearance. He isolates himself from people to avoid feelings of anger and anxiety. However, he is able to form and maintain some close personal relationships such as those with his wife, children, and a few friends. He was noted in March 2005 to be impulsive but afterwards his impulse control was not discussed as abnormal and there is no evidence he has ever been violent. 

The next higher rating of 70 percent is warranted when there is occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to symptoms such as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. He was noted in March 2005 to be impulsive but afterwards his impulse control was not discussed as abnormal and there is no evidence he has ever been violent. 

At worst, his GAF scores were 45 and 50, indicating serious symptoms. However, for the remainder of the appeal period it has ranged from 55 to 60, indicating moderate symptoms. 

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's acquired psychiatric disorder does not more closely approximate a 70 percent rating. 38 C.F.R. § 4.7. Therefore, the preponderance of the evidence is against this claim. 38 C.F.R. § 4.3. 

The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

The Veteran's symptoms from a psychiatric disorder have not met the criteria for a higher rating at any time since the effective date of his award, so the Board may not stage his rating. Fenderson, 12 Vet. App. at 125-26. 

As described, the manifestations of the Veteran's acquired psychiatric disorder are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. 

In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


Total Rating Based Upon Individual Unemployability (TDIU)

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). A discussion of a TDIU rating is not necessary in this case because the Veteran has been assigned a TDIU rating since his separation from service. 



ORDER

An increased evaluation in excess of 40 percent for the service-connected benign prostatic hypertrophy prior to April 26, 2010 is denied.

A 60 percent evaluation for the service-connected benign prostatic hypertrophy beginning on April 26, 2010 is granted, subject to the regulations controlling disbursement of VA monetary benefits.

A disability evaluation in excess of 60 percent for the service-connected benign prostatic hypertrophy is denied. 

A disability evaluation in excess of 50 percent for the service-connected acquired psychiatric disability is denied. 


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


